Citation Nr: 1433975	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-02 925	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bronchial asthma.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for hip avascular necrosis.

4.  Entitlement to service connection for depression.

5.  Entitlement to an increased rating for a low back disability, currently rated as 20 percent disabling.

6.  Entitlement to an increased rating for a right knee disability based upon limitation of motion, currently rated as 10 percent disabling.

7.  Whether the reduction of the rating of the Veteran's service-connected right knee disability based upon instability from 10 percent to a noncompensable level was proper.   
8.  Whether reduction of the rating of the Veteran's service-connected rhinitis from 30 percent to 10 percent was proper.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from October 1999 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York and in St. Paul, Minnesota.  

A November 21, 2006, RO decision denied increased ratings for right knee limitation of motion and a low back disability, reopened and denied service connection for bronchial asthma, and reduced the rating for a right knee disability, based upon instability, from 10 to 0 percent effective February 16, 2006.  The Veteran filed a timely notice of disagreement (NOD), received on November 20, 2007, for these issues.  

A May 16, 2008 RO decision reduced the rating for rhinitis from 30 percent to 10 percent, effective August 1, 2008.  Careful review of the claims folder shows that the St. Paul RO presumed the Veteran had timely filed the NOD with the New York RO.  (See Veteran statement received June 12, 2009; Statement of the Case from December 2, 2010 listing a NOD filed on July 20, 2008).  The record only includes a copy of the NOD resubmitted by the Veteran in June 2009.  It does not include a NOD document date stamped as being received by VA in July 2008.  Nonetheless, the Veteran's correspondence with a May 26, 2009 date stamp by the New York RO satisfies the requirement for timely NOD filing for this issue.  This is so because of the regulatory presumption that it was mailed five business days prior to VA receipt.  38 C.F.R. §§ 20.302, 20.305(a).  

The Veteran initially requested a hearing, but withdrew her request in February 2012.  

The RO apparently reopened a previously denied claim of service connection for bronchial asthma.  See November 2006 RO decision.  Notwithstanding the RO's reopening, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter for the Board that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issue before the Board includes the threshold question of whether new and material evidence has been received.

The RO characterized the issue of service connection for depression as a petition to reopen.  The claim for a nervous condition was previously denied in a January 2004 RO decision for lack of current disability.  In November 2004, updated VA treatment records were associated with the claims folder showing that the Veteran had psychiatric treatment for depression.  As new and material evidence was received within a year of the decision, the claim remains pending.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  In April 2005, the RO denied service connection for depression.  New and material evidence (April 2006 VA psychiatric clinic records) was also received within a year of this decision.  The issue is properly characterized as a service connection claim.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 

Following the most recent adjudication by the agency of original jurisdiction (AOJ), the Veteran submitted updated private medical records and did not waive her right to review by the AOJ.  38 C.F.R. § 20.1304(c).  As the current action taken based upon the newly submitted evidence is fully favorable (i.e., reopening the claim), no prejudice inures to the Veteran by the Board's consideration of this evidence in the first instance for the petition to reopen.  

Review of the Virtual VA electronic folder (efolder) does not show any pertinent documents that have not already been associated with the physical claims folder.  

(The issues of a petition to reopen a claim of service connection for bronchial asthma, increased ratings for a low back disability and limitation of motion of the right knee, and whether the rating reduction for right knee instability was proper are addressed in the decision below.  The underlying issue of service connection for bronchial asthma and the remaining claims on appeal are addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In January 2004, the RO denied a claim of service connection for bronchial asthma.  

2.  Evidence received after the prior final denial relates to unestablished facts necessary to substantiate the claim of service connection for bronchial asthma and raises a reasonable possibility of substantiating the underlying claim.

3.  Throughout the claim period, the objective medical evidence does not show disability of the low back tantamount to forward flexion limited to 30 degrees or less.

4.  The Veteran's right knee patellofemoral syndrome is manifested by painful motion of the joint, without a compensable loss of motion even when considering functional impairments.

5.  The November 2006 rating reduction for the Veteran's service-connected right knee instability from 10 percent to noncompensable did not result in a reduction in compensation payments.  

6.  The multiple clinical evaluations over the course of the appeal revealing negative findings for clinical signs of right knee instability are persuasive evidence of a material improvement in this right knee disability. 


CONCLUSIONS OF LAW

1.  The RO's January 2004 denial of service connection for bronchial asthma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).

2.  Evidence received since the final denial is new and material with respect to the bronchial asthma claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The criteria for a disability rating in excess of 20 percent for a low back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

4.  The criteria for a disability rating in excess of 10 percent for right knee patellofemoral syndrome based upon limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2013).

5.  The reduction from 10 percent to 0 percent for service-connected right knee instability beginning February 16, 2006, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

With regard to the petition to reopen, the claim is substantiated and discussion of VA's duty to notify and assist for this claim is not necessary.  

For the rating reduction pertaining to the right knee (instability) disability, the November 2006 RO decision did not result in a reduction of compensation payments.  Additional notification under 38 C.F.R. § 3.105(e) is not needed for this issue.  Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991).  Nonetheless, the RO sent a November 27, 2006 letter in compliance with 38 C.F.R. § 3.105(e).  

The law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter dated in August 2006 apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter informed the Veteran that an increase in her service-connected disabilities may be shown by physical and clinical evaluation results and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A remand for additional notification about how to substantiate the claims is not necessary.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's available service treatment records, Social Security Administration (SSA) records, and all of the identified relevant post-service VA and private treatment records.  The Veteran was afforded December 2004, September 2006, April 2010, and August 2011 VA spine examinations.  The Veteran was afforded December 2004, March 2006, September 2006, April 2010, and August 2011 VA knee examinations.  The Board notes the Veteran's May 2005 disagreement with the December 2004 VA examinations.  However, she did not dispute the adequacy of the finding that right knee instability was not present.  For purpose of current adjudication, her May 2005 complaints are noted, but are determined to be immaterial to the instant appeal.  There is no indication that her service-connected disabilities have worsened since the most recent VA examinations.  

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied. 

II. Petition to reopen--asthma

The Veteran seeks service connection for bronchial asthma.  The RO last denied the Veteran's claim for bronchial asthma in a January 2004 decision.  The RO's January 2004 denial is final as to the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then undertake an examination of the merits of the claim. 

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

At the time of the RO's January 2004 decision, the available evidence was limited to service treatment records, May 2002 VA treatment records, and May 2002 VA examination report.  The RO denied the claim due to absence of a confirmed asthma diagnosis in service.  

Since the January 2004 denial, newly submitted evidence includes updated VA treatment records, April 2010 VA examination report, private medical records, and numerous statements from the Veteran.  Notably, updated private treatment records include January 2013 and April 2013 pulmonary function tests and show that the Veteran has been diagnosed with asthma.  See generally Private medical records from November 2012 to October 2013.  The Veteran has also asserted a continuity of symptomatology for asthma beginning in service and submitted a statement from her treating physician in support of her contention.  See January 2007 and January 2010 Veteran statements; April 2009 Dr. K.S. statement. 

The updated medical diagnoses and contentions relative to bronchial asthma relate to an unestablished fact necessary to substantiate the claim (i.e., confirmed diagnosis), and raise a reasonable possibility of substantiating the claim.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"); see also Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that the claim of service connection for bronchial asthma must be reopened.

III.  Increased ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When the increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation-of-motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011). ).  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court clarified that 38 C.F.R. § 4.59 does not require that such pain be related to arthritis.  

Low back disability

The Veteran's low back disability has been rated in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2013).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Degenerative disc disease is rated under DC 5243.  Ratings under this code turn on the total duration of incapacitating episodes.  Those having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a 10 percent rating.  Those having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a 20 percent rating.  DC 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  DC 5243, Note (1).   

July 2005 VA treatment records show that the Veteran had a flare-up of back pain radiating to her buttocks and thigh.  She identified recent lifting activities as a possible cause.  Clinical examination showed paravertebral tenderness and 1+ deep tendon reflexes.  Sensory examination was ok and motor strength was 4/5 bilaterally.  The examiner assessed severe muscle spasm.  

August 2005 VA treatment records show that the Veteran presented with an antalgic gait.  She had 4+/5 motor strength in her right lower extremity.  Neurological findings showed smooth feet to nose coordination, symmetrical reflexes, and intact sensation.

In her March 2006 claim, the Veteran reported that she had chronic low back pain and back spasm.  During flare-ups, she could not walk or sit.  

May 2006 private medical records reflect that the Veteran had low back pain with some radiation to her right leg.  She reported that the pain began with an in-service fall.  Straight leg raise test was positive at 60 degrees.  She exhibited 5/5 muscle strength.  Deep tendon reflexes were 1-2.  Her gait was altered due to right knee pain.  The examiner assessed chronic low back pain.  

The Veteran was afforded a September 2006 VA spine examination.  She reported that she fell in service.  Currently, she experienced low back pain, which radiated to her right leg.  She described the pain as variable.  It occurred in the mornings and was precipitated by prolonged sitting and lifting.  She did not describe any limitation in her daily activities due to flare-ups.  She walked unaided.  However, she reported occasionally using a cane and a brace when driving for long periods.  She could walk two blocks.  She had unsteadiness and at times, fell.  Clinical examination showed forward flexion to 40 degrees with endpoint pain.  Extension was to 20 degrees with pain beginning at 15 degrees.  Left and right lateral flexion and left and right lateral rotation were all to 20 degrees with endpoint pain.  The examiner noted that the pain increased with repetitive movements.  Tenderness was observed over the bilateral lumbosacral paraspinal muscles.  No spasms or weakness was found.  The examiner noted guarding and exaggerated lumbar lordosis.  Neurological examination showed 4/5 strength of the lower extremities.  Reflexes were symmetrical.  The examiner noted normal findings from July 2005 X-rays.  The examiner diagnosed lower back pain syndrome.  

At a September 2006 private neurology consultation, the Veteran complained about intermittent low back pain.  It radiated to her buttocks and legs with numbness.  The pain prevented her from completing daily activities.  She denied incontinence or muscle weakness.  Clinical examination showed her to be in no acute distress.  She exhibited full muscle strength in all extremities.  Muscle tone, sensation, and reflexes were normal.  Gait and coordination were normal.  She had tenderness at para-lumbar areas L3-L5.  She had a positive right straight leg raise test at 45 degrees.  EMG testing indicated L4-L5 radiculopathy on her right side.  The neurologist diagnosed chronic lumbar radiculopathy.  

October 2006 private magnetic resonance imaging (MRI) testing showed that the Veteran had a disc bulge at L3/4 causing a small ventral impression upon the thecal sac.  

March 2007 private medical records include a clinical examination of the back.  It showed the Veteran to have a balanced posture and normal gait.  Muscle spasms or atrophy were not observed.  It appears she exhibited forward flexion to 60 degrees and extension to 10 degrees.  She had full muscle strength in both lower extremities.  Sensory deficits were not observed.  The examiner diagnosed lumbar spine sprain.  

August 2007 private physical therapy records showed that the Veteran was diagnosed with herniated nucleus pulpous.  As relevant, the examiner noted "trunk" forward flexion to 35 degrees and extension to 8 degrees with pain.  Rotation was to 20 degrees bilaterally.  It appears straight leg raise test was positive at 60 degrees right and 45 degrees left.  Manual muscle test showed decreased strength in the back and lower extremities.  The examiner noted moderate "Trendelenburg over the left" when walking and muscle guarding throughout the trunk.  The examiner noted the Veteran had difficulty with many household chores and shopping.  He believed that she had multiple fibromyalgia symptoms.  

August, September, and October 2007 private neurology records included complaints of constant back pain with occasional sharp episodes.  As relevant, clinical examination showed bilateral paraspinal muscle tightness and diffuse tenderness.  The Veteran exhibited a full flexion range of motion and unspecified decreased extension due to pain.  Muscle strength as -5/5 in the lower extremities.  Muscle bulk and tone and gait were normal.  Heel and toe walk were antalgic.  The examiner assessed low back pain and advised physical therapy to improve function.  

VA reexamined the Veteran in April 2010.  She reported having constant back pain, which radiated to her right leg.  She stated that she had flare-ups upon prolonged sitting and standing.  It lasted approximately an hour.  She denied any incontinence type symptoms.  She also denied using a brace or ambulation device.  She remained independent in all activities of daily living, except during flare-ups.  Clinical examination showed a normal posture, gait, and curvature of the spine.  Forward flexion was to 75 degrees with pain beginning at 70 degrees.  Extension was to 20 degrees with endpoint pain.  Lateral rotation was to 25 degrees without pain.  Lateral flexion was to 25 degrees with endpoint pain.  The examiner noted functional impairment from pain and tenderness, but did not observe spasm or weakness.  Neurological sensory and motor examinations were normal.  Reflexes were 1+ in knees and nonexistent in the ankles.  Cutaneous and pathologic reflexes were absent.  The examiner commented that there were no incapacitating episodes of back pain.  She noted prior imaging studies and diagnosed lumbar strain.  

July 2010 private MRI study showed a very small right disc bulge at L3/4.  Findings were otherwise unremarkable.  

The Veteran underwent her most recent VA examination in August 2011.  She complained about having constant low back pain accompanied by numbness and tingling in her buttocks.  She also experienced a burning pain in her right leg.  Forward flexion was to 75 degrees with endpoint pain.  Extension was to 15 degrees without pain.  Lateral flexion and lateral rotation on both sides were all to 15 degrees without pain.  The examiner commented that the decreased range of motion cannot be medically explained as imaging studies were unavailable.  The Veteran declined to perform repetitive motion because of back and hip pain.  The examiner listed the functional impairment as pain on movement.  He noted that the Veteran had generalized tenderness over her entire spine.  She did not have guarding or muscle spasm.  Muscle strength testing was 4/5 throughout the lower extremities.  Reflexes and sensation were normal.  The examiner was unable to perform a straight leg raise test.  He did not observe any additional signs of radiculopathy.  He stated that the Veteran did not have intervertebral disc syndrome.  He noted that the Veteran regularly used a wheelchair.  He remarked that it was difficult to assess the Veteran's disability without imaging studies for comparison with clinical findings.   

Ratings in excess of 20 percent under the General Rating Formula are limited.  38 C.F.R. § 4.71a, DC 5237.  Under DC 5237, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

The objective clinical evaluations do not show that the Veteran has had limited motion in her lumbar spine that would approximate the criteria for a 40 percent rating under DC 5237.  Id.; VA examination reports dated September 2006, April 2010, and August 2011.  

Through her written statements, the Veteran asserts that her low back disability is of a greater severity than contemplated by the currently assigned rating.  While the Veteran's reports of pain and flare ups are acknowledged, the Board finds that the effects of pain reasonably shown to be due to the service-connected low back disability are already contemplated by the 20 percent rating for painful motion.  The objective medical evidence indicates that although there has been low back pain, it did not objectively limit motion to a degree contemplated by the 40 percent rating criteria under DC 5237.  Id.; DeLuca, supra.; Mitchell, supra.  Even when functional losses, such as those due to pain, are contemplated, there has been no showing that such losses have equated to limitation of flexion to 30 degrees or less.

The Board has considered whether a separate rating for neurological symptoms of the lower extremities is warranted.  The evidence suggests that the Veteran has had a herniated disc and radiculopathy affecting the right lower extremity.  See September 2006 private neurology consultation.  However, multiple clinical examinations show that the Veteran exhibited full or near full strength in her lower extremities, grossly normal sensory function, and normal or near normal reflexes.  Private medical records from May 2006, September 2006, March 2007, August 2007, September 2007, October 2007; VA examination reports from September 2006, and August 2011.  Notably, the April 2010 VA examination shows a complete absence of ankle reflexes and 1+ reflexes for the knees, but the contemporaneous motor and sensory examinations were normal.  The Board observes that the Veteran is also service connected for a bilateral knee disability.  In this matter, the Board acknowledges the Veteran's subjective complaints of numbness and sensory disturbances.  However, given the above objective clinical findings of normal or near normal neurological function, the evidence weighs against a separate compensable rating for neurological impairment.  38 C.F.R. § 4.124a.

Briefly, the Board does not find the evidence to warrant additional or higher ratings on the basis of the incapacitating episodes caused by intervertebral disc syndrome or related neurological disability.  The record does not indicate that the Veteran has ever had physician prescribed bed rest.  See August 2011 VA examination report.  

Right knee disability (limitation of motion) 

The Veteran's right knee disability manifesting as limitation of motion has been rated under Diagnostic Code (DC) 5260 for limitation of flexion.  DC 5260 provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under DC 5260.  38 C.F.R. § 4.71a, DC 5260 (2013). 

Also of note, DC 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  A 50 percent disability rating is the highest available under DC 5261.  38 C.F.R. § 4.71a, DC 5261 (2013).

March 2005 VA treatment records show that the Veteran had a history of right knee pain and had failed all conservative treatment.  She complained about pain, "locking" with multiple falls, and pain going down stairs.  Clinical examination showed no effusion diffusely at the medial joint line.  She had a slight patella grind and full extension.  Flexion was to 90 degrees with pain.  The examiner diagnosed patellofemoral syndrome and noted the possibility of new meniscal pathology.  

April 2005 VA treatment records show continued complaints of right knee pain, locking, and pain going down stairs.  Clinical examination showed medial facet pain and patellofemoral maltracking.  Right knee flexion was to 120 degrees.  No instability was observed.  The examiner noted a January 2005 MRI study indicating lateral collateral ligament strain (LCL).  The examiner continued the patellofemoral syndrome assessment.  August 2005 VA treatment records reflect similar symptoms from April 2005.

October 2005 VA treatment records reflect that the Veteran fell when her right knee "buckled."  Clinical evaluation showed flexion to 20 degrees with pain.  The examiner assessed right knee degenerative joint disease with internal derangement.  The Veteran was given a cane to prevent additional injury and referred to physical therapy (PT).  However, a PT note shows that the Veteran had received minimal benefit from prior PT and did not complete home exercise programs.  Further PT was not recommended.  

February 2006 VA treatment records show that the Veteran had continued right knee pain.  Clinical examination noted medial facet pain and patellofemoral maltracking.  Flexion was to 120 degrees.  No varus or valgus instability was observed and posterior /anterior drawer testing was negative.  The examiner recommended a MRI and pain management clinic referral.  

March 2006 X-ray study showed a normal right knee.  
 
In March 2006, the Veteran reported that her right knee disability had increased in severity.  

April 2006 private medical records showed that the Veteran reported swelling and giving way in her knee.  Clinical examination showed an unspecified decrease in the right knee range of motion due to bilateral pain and guarding.  The examiner assessed bilateral knee pain.  

The Veteran was afforded a VA right knee examination in September 2006.  She reported having chronic right knee pain, stiffness, swelling, and intermittent giving way.  She had flare-ups with kneeling, prolonged sitting, standing, ambulation, and driving.  The examiner commented that there was not additional functional impairment from flare-ups beyond increased pain.  The examiner noted that the Veteran was able to walk without an assistive device for two blocks, but was otherwise independent in her activities of daily living.  Clinical examination showed right knee flexion to 90 degrees with endpoint pain.  Pain increased upon repetitive motion.  Weakness and lack of endurance was noted as additional impairment upon repetitive testing.  Right knee extension was full and painless upon repetition.  The examiner assessed the right knee as stable.  She reviewed the March 2006 X-ray report.  She diagnosed patella-femoral syndrome.  

Private medical records from March and April 2007 show that the Veteran complained about bilateral knee pain.  As relevant, the Veteran had an antalgic gait upon clinical examination.  She had a positive patellar grind test and tenderness at joint line.  Instability testing was negative.  Right knee flexion was to 120 degrees and extension was full.  The examiner diagnosed right knee internal derangement with posterior horn medial meniscus tear superimposed over preexisting condition.  

February 2010 private MRI study showed abnormal signal in the posteromedial meniscus without definite tear.  Lateral meniscus is negative and ligaments were intact.  No significant chondromalcia and no avascular necrosis were observed.  Tiny joint effusion was noted.  

In April 2010, the Veteran had another VA examination for her right knee.  She endorsed having the following symptoms:  constant pain, fatigability, lack of endurance, weakness, instability, giving way, stiffness, locking, and occasional swelling.  She identified standing and climbing stairs as aggravating factors.  She was able to walk two blocks, stand 15 minutes, and sit for 30 minutes.  She used a knee brace in the evenings and denied using additional assistive devices.  She described having flare-ups of pain at the end of the day causing her to sit down and rest.  Clinical examination showed a normal gait.  Notably, the examiner did not find objective evidence of instability.  Right knee flexion was to 130 degrees with pain beginning at 125 degrees.  Extension was full.  The examiner reviewed February 2010 X-rays and diagnosed patellofemoral syndrome.    

In August 2011, the Veteran had her most recent VA right knee examination.  The Veteran complained about constant knee pain.  Right knee flexion was to 140 degrees with pain beginning at 90 degrees.  Extension was to 0 degrees without pain.  The Veteran declined to participate in repetitive motion testing due to pain in her hips and knee.  The examiner identified pain as the functional impairment.  Muscle strength testing was 4/5.  Joint stability testing was normal.  The Veteran did not have a history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had meniscal tear with frequent episodes of "locking" and pain.  The Veteran reported that she frequently used a wheelchair.  The examiner diagnosed meniscus degeneration.  

Overall, the Board finds that the specific clinical findings fall well short of meeting, or more nearly approximating, the criteria for compensable motion loss under DCs 5260 and 5261, even when considering functional impairment on use from pain, fatigability, and loss of endurance.  (See VA treatment records from March 2005, April 2005, February 2006; Private medical records March and April 2007; VA examination reports from September 2006, April 2010, and August 2011).  Notably, October 2005 VA treatment records show a severely restricted flexion motion.  However, the Board considers the report to be an isolated occurrence when viewed in light of the multiple clinical examinations showing a much greater range of motion.  See id.  The Board also notes that the Veteran declined to perform repetitive motion at the most recent examination.  She cited bilateral hip and knee pain.  Curiously, she was able to exhibit near complete right knee motion upon initial testing.  Given the inconsistency with initial testing and complaints of non-service-connected hip pain, the Board does not consider the Veteran's self-limiting inability to perform repetitive motion testing to be indicative of functional impairment warranting an increased rating.  The Board otherwise acknowledges the Veteran's generalized complaints of right knee pain and functional impairment.  DeLuca, supra.; Mitchell, supra.  However, her reports, alone, are insufficient to approximate the criteria for a higher rating when viewed in light of the additional clinical evidence showing a much better range of motion for the right knee.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

In summary, the Board considers the objective clinical examination showing significant range of motion to be probative evidence heavily weighing against the claim.  See id.  For the above-stated reasons, there is no basis for a right knee limitation of motion disability rating in excess of 10 percent based on additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups in the right knee.  Burton, 25 Vet. App. at 4; 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261.

Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected low back and right knee (limited motion) disabilities to be fully contemplated by the rating criteria.  The symptoms consist of restricted motion and joint pain.  These symptoms are fully addressed by the rating criteria.  The Board finds that the degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Review of the Vocational Rehabilitation records indicates that as of January 2011, the Veteran was employed part time as a registered nurse in a mental health clinic.  She previously filed a total disability rating based upon individual unemployability (TDIU) claim, but did not perfect an appeal.  The TDIU issue was last addressed in a December 2006 statement of the case.  The Board notes that the August 2011 VA sinus examination reflects a report of unemployment due to "medical conditions."  However, the August 2011 examiner made an assessment that the service-connected low back and right knee disabilities would not impact the Veteran's ability to work.  Viewing the Veteran's vague complaints in light of the above-noted employment history and clinical assessments suggesting minimal occupational impairment, the issue of entitlement to TDIU is not raised relative to the low back or right knee disability based on limitation of motion.  Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 4.16.

IV.  Reduction for the right knee instability 

The appeal is whether the November 2006 RO decision reducing the right knee instability rating from 10 to 0 percent effective February 16, 2006 was proper.  The November 2006 RO decision did not result in a reduction in overall compensation payments, so the claim is not subject to the notification requirements of 38 C.F.R. § 3.105(e).  Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991); 38 C.F.R. § 3.105(e).  

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making this determination, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); Brown v. Brown, 5 Vet. App. at 413, 420 (1993). 

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21. 

The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in his ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10. 

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  However, the Court has specified a different burden of proof with respect to rating reduction claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 10 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 10 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted. See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

For ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344.  However, as outlined below, the Veteran's 10 percent disability evaluation had not been in effect for five years, and as such, these requirements do not pertain to her claim.  See also Brown, 5 Vet. App. at 418, 419.

The Veteran asserts that her right knee instability did not improve beginning February 16, 2006.  As explained below, the Board finds that the evidence showed material improvement and the reduction was proper.  

DC 5257 provides ratings for subluxation or lateral instability of the knee.  A 10 percent disability rating applies for slight recurrent subluxation or lateral instability of the knee, a 20 percent disability rating for moderate recurrent subluxation or lateral instability, and a 30 disability percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

The Veteran was initially assigned a 10 percent rating for instability of the right knee effective upon separation from service.  The RO granted the claim on the basis of service treatment records showing a right knee disability.  

The December 2004 VA examination shows that instability was not observed upon clinical examination.  

January 2005 private MRI showed a chronic high grade partial tear of the fibular collateral ligament.  

April 2005 and October 2005 VA treatment records include complaints about locking and buckling of the right knee.

February 2006 VA treatment records reflect that clinical examination for right knee instability was conducted with negative results.  

March 2006 right X-rays returned normal.  Nonetheless, the Veteran reported an increased right knee disability.  Due to right knee pain, she altered her gait and now had left knee pain in addition to right knee pain.  

April 2006 private medical records include complaints about the right knee "giving way." 

In September 2006, the Veteran underwent a VA knee examination.  She reported intermittent giving way and functional impairments with sitting, standing, and ambulation, and driving caused by her right knee disability.  During clinical examination, the examiner assessed the right knee as stable.

March and April 2007 private medical records show that clinical testing for right knee instability was negative.  

In November 2007, the Veteran expressed disagreement with the newly assigned noncompensable rating.  She cited the March and April 2007 private medical records.  

In April 2010 and August 2011, additional VA examinations were provided.  Both clinical evaluations were negative for objective evidence of right knee instability.

Again, the issue is whether a material improvement in the Veteran's right knee instability occurred.  The Board must consider the entire medical history and apply the preponderance of the evidence standard in its determination.  Schafrath, supra.; Brown, supra.  The Veteran asserts that her right knee instability has not materially improved.  (See Veteran statements from March 2006 and November 2007).  She has also provided numerous lay descriptions of her right knee disability to medical providers, which at times have included complaints about "giving way."  Nonetheless, the multiple objective clinical evaluations over the relevant period show that the Veteran's right knee did not have any clinical signs of instability.  The Board acknowledges the Veteran's subjective complaints.  However, the Board finds her subjective complaints to be less persuasive due to her pecuniary bias and inconsistency with the multiple clinical reports indicating a stable joint.  See also Cartwright, 2 Vet. App. at 25; Caluza, 7 Vet. App. at 510-511.  In this case, the Board considers the negative clinical evaluations for instability sufficient to show a material improvement in the service-connected right knee instability.  Id.

For the above stated reasons, after considering the entire disability history, the record confirms a material improvement in the service-connected instability.  The RO's November 2006 right knee instability reduction from 10 percent to noncompensable beginning February 16, 2006 was proper.  38 C.F.R. §§ 3.102, 3.344.


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for bronchial asthma; to this limited extent, the appeal is granted.

A rating higher than 20 percent for a low back disability is denied.

A rating higher than 10 percent for right knee patellofemoral syndrome based upon limitation of motion is denied.

A reduction in rating for right knee instability from 10 percent to noncompensable from February 16, 2006, was proper; the appeal of this issue is denied.  

REMAND

Bronchial Asthma and Hip Necrosis

The Veteran was afforded an April 2010 VA respiratory examination.  The reasonable inference from the examiner's remarks was that the Veteran did not currently have asthma and her symptoms were duplicative of other respiratory disorders.  The Veteran submitted updated private medical records from 2012 and 2013 that show continuing treatment for asthma and include pulmonary function tests.  An updated medical opinion is needed with consideration of the newly submitted evidence.  

Review of the medical records shows that the claimed hip disability developed as a side effect from asthma medication (prednisone).  The Board considers this issue to be intertwined with the asthma claim and will defer adjudication until the asthma claim is fully resolved.  

Depression

The Veteran was afforded a March 2006 psychiatric examination.  The examiner diagnosed depression and indicated it was related to the Veteran's health problems.  The medical opinion does not specifically address whether any service-connected disabilities caused or aggravated the Veteran's depression.  Another medical opinion is needed.  

Rhinitis

The Veteran submitted updated private medical records concerning rhinitis treatment that have not been reviewed by the AOJ.  In a May 2014 letter, the Veteran's representative explicitly stated that AOJ jurisdiction was not waived.  This issue must be returned to the AOJ for consideration of the newly submitted evidence.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records for the Veteran after February 2010.  

2.  After associating any updated medical records with the claims folder, contact the April 2010 VA respiratory examiner for an addendum medical opinion.  If she is unavailable, contact a suitably qualified clinician.  The claims folder (paper and electronic version) must be made available and reviewed by the examiner.  

The examiner is directed to review the 2012 and 2013 private medical records showing an asthma diagnosis.  
 
The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that bronchial asthma is either (1) directly related to service or (2) has been caused by or made worse by service-connected sinusitis and/or rhinitis.  

The examiner must provide a complete rationale for each opinion, which includes direct causation and both the causation and aggravation components for secondary service connection.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

(If the examiner determines that another examination is necessary, such examination should be scheduled.)  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  After associating any updated medical records with the claims folder, contact the March 2006 VA psychiatric examiner for an addendum medical opinion.  If he is unavailable, contact a suitably qualified clinician.  The claims folder (paper and electronic version) must be made available and reviewed by the examiner.  

The examiner is directed to review the March 2009 Social Security Administration (SSA) examination report indicating that the Veteran had depression beginning in 2004.

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that depression is either (1) directly related to service or (2) has been caused by or made worse by service-connected disabilities of sinusitis, rhinitis, low back pain, tinnitus, left knee and right knee, and/or otitis media.  

The examiner must provide a complete rationale for each opinion, which includes direct causation and both the causation and aggravation components for secondary service connection.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

(If the examiner determines that another examination is necessary, such examination should be scheduled.)  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


